internal_revenue_service p o cincinnati oh box number release date date date legend x x department of the treasury employer_identification_number contact person - id number contact telephone number uil dear we have considered your request for advance approval of your gtant-making program under sec_4945 our records indicate that x was recognized as exempt from federal_income_tax under section dollar_figure c of the code and that itis classified as a private_foundation as defined in sec_509 of the internal_revenue_code dated date your letter indicates that x will make grants for up to four years for the benefit of individuals who are full-time students and enrolled in colleges universities and secondary schools and for up to two years for students who are full-time and enrolled in trade or technical schools in the united_states each scholarship award shall not be less than x to be eligible for a grant an individual must be a united_states citizen and a resident_of_the_united_states enrolled or planning to enroll as a full-time_student in a college university trade or technical school or secondary school in the united_states and who has a financial need or achieved or promises academic success x will solicit scholarship requests by establishing a website regarding the scholarship program and by posting a notice of the scholarship website in a newspaper of general_public circulation possible grantees will be required to submit a brief letter demonstrating their financial need and or academic success their interest in the scholarship aspirations and any special family circumstances that they would like x to consider previous school and non-school extra-curricular activities in which they have participated and work experience with respect to students who are secking a scholarship on the basis that they need financial assistance the college university will be asked to confirm to x the eligibility of the student for pell grant or as an trade or technical school ot secondary school alternate parents will be asked to submit a true and correct signed copy of their income_tax form_1040 140a or 1040ez for the most recent tax_year to x ifthe student is an independent student or filed an income_tax retum the student will be asked to send a properly signed copy of their income_tax form_1040 1040a or 1040ez including all schedules with respect to students who are seeking a scholarship on the basis of academic achievement the college university trade or technical school or secondary school will be asked to confirm to x the student’s grades or as an alternate the student will be asked to submit an official transcript x will also consider performance on tests designed to measure ability and aptitude for higher education such as the act and sat with respect to scholarships based on either a financial need or academic promise x will also consider recommendations from instructors or other individuals unrelated to the candidate and involvement in community activities artistic activities athletics work experience and other extra-curricular activities the scholarships will be awarded on an objective and non-discriminatory basis with neither tace creed color sex age nor disability being considered from the submitted information x will choose individuals they feel best correspond to its grant-making purposes to recognize and financially assist students who have succeeded or promise to succeed academically or who are in financial need the group of persons selecting the grant recipients will not be in a position to derive a private benefit either directly or indirectly shoutd certain individuals be chosen to receive grants instead of others x has established a scholarship selection committee to select grant recipients which will include x’s trustee and an independent third-party who is a member of the community potential grantees that are related to x’s trustee or the independent third party or any other disqualified_person with respect to x ate not eligible for scholarships x's grants will be qualified scholarships under code sec_117 to used at an educational_institution described in code sec_170 a gi and will be made directly to the institution which will agree to use the grant funds to defray the grantee’s educational expenses only if the grantee maintains enrollment at the institution in good academic standing the grantee’s academic standing and or continued financial need will be verified annually in a letter from the educational_institution to x the scholarship award can be received for up to a maximum of four years not to exceed the standard period of time necessary to obtain the specified degree or certificate it is also anticipated that the recipient will receive the full amount of state and federal assistance grants available x will retain all information used to evaluate potential grantees the grantees’ identification the amount and purpose of each grant and each annual letter from the educational_institution updating each grantee’s academic and financial status sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the tequitements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a ids the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching ot other similar capacity skill of talent of the grantee sec_53 of the regulations provides that to secure approval a private_foundation must demonstrate that ii gii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ‘the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945g in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they ate conducted do not differ materially from those described in your request aay funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
